IN THE SUPREME COURT OF THE STATE OF NEVADA


VIRGIN VALLEY WATER DISTRICT,                             No. 83947
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,                             FILED
IN AND FOR THE COUNTY OF CLARK;
AND THE HONORABLE TIMOTHY C.                               FEB 1 8 2022
WILLIAMS, DISTRICT JUDGE,                               ELIZABETH A. BROWN
                                                      OLE      UPREME COURT
Respondents,                                         BY
                                                            DEPUTY CLERK
and
PARADISE CANYON, LLC,
Real Party in Interest.




                      ORDER DENYING PETITION
            This original petition for a writ of mandamus, prohibition, or
certiorari challenges a district court partial summary judgment in a case
regarding a water lease agreement. Having considered the petition and its
supporting documentation, we are not persuaded that our extraordinary
and discretionary intervention is warranted. See Pan v. Eighth Judicial
Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004) (observing that the
party seeking writ relief bears the burden of showing such relief is
warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is an
extraordinary remedy and that this court has sole discretion in determining
whether to entertain a writ petition). Specifically, we generally decline to
exercise our discretion to grant writ petitions challenging orders denying




                                                                       -o5LILI Co
                motions for summary judgment, and we are not convinced any of the
                exceptions apply in this case. See Smith v. Eighth Judicial Dist. Court, 113
                Nev. 1343, 1344-45, 950 P.2d 280, 281 (1997) (discussing the exceptions to
                the general rule). We therefore,
                            ORDER the petition DENIED.'




                                           Parraguirre


                      AcLA                  , J.                                    , Sr.J.
                Hardesty




                cc:   Hon. Timothy C. Williams, District Judge
                      Bingham Snow & Caldwell
                      Hutchison & Steffen, LLC/Las Vegas
                      Sylvester & Polednak, Ltd.
                      Eighth District Court Clerk




                      'The Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.



SUPREME COURT
        OF

     NEVADA
                                                         2
40) 1947A




                                                             ,,,   •
                                       7